SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1218
CA 14-00740
PRESENT: SMITH, J.P., CENTRA, FAHEY, LINDLEY, AND WHALEN, JJ.


ROBERT MORTIMER, PLAINTIFF-APPELLANT,

                      V                                            ORDER

GLS LEASCO, CENTRAL TRANSPORT NORTH
AMERICA, INC. AND LODAIN C. ELLIOTT,
DEFENDANTS-RESPONDENTS.


DENNIS J. BISCHOF, LLC, WILLIAMSVILLE (DENNIS J. BISCHOF OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

ALTREUTER BERLIN, BUFFALO (WILLIAM C. ALTREUTER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), entered February 26, 2014. The order granted in
part the motion of defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court